DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites the limitation "and/or the belt" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4, 6, 7, 11, and 17 are rejected under 35 U.S.C. 102(a) as being anticipated by Lindner et al. US Patent Application Publication 2017/0258955.

As to claim 1, Lindner teaches an absorbent article comprising a nonwoven material (paragraphs 0006, 0077, 0092, 0323), wherein the nonwoven material comprises a plurality of fibers, wherein at least some of the plurality of fibers comprise a filler (paragraphs 0350), and wherein the plurality of fibers have a Thermal Conductivity of at least 0.25 W/m/K (paragraph 0350). 

As to claim 4, Linden teaches the plurality of fibers on average comprise from about 1% to about 40% of the filler by weight of the nonwoven material – where Lindner teaches the use of CaCO3 at around 10% by weight of the materials (paragraphs 0350). 
As to claim 6, the plurality of fibers have a Thermal Conductivity of at least 0.3 W/m/K – where Linder teaches the material (polymer material) exhibits a thermal conductivity of 1 W/m/K or more(paragraph 00349). 

2/g (paragraph 0350) which has a value in the claimed range of from about 15 m2/g to about 60 m2/g.   

As to claim 11, the plurality of fibers comprise a plurality of thermally conductive fibers, wherein the plurality of thermally conductive fibers are bicomponent fibers (paragraphs 0329, , wherein the plurality of thermally conductive fibers each comprise from about 10% to about 30% of the filler by weight of the plurality of thermally conductive fibers, and wherein the plurality of thermally conductive fibers each comprise from about 70% to about 90% of a polymer by weight of the plurality of thermally conductive fibers – where Linden teaches the use of CaCO3 at around 10% by weight of the fibers(paragraph 0350). 

As to claim 17, Lindner teaches a diaper 1900 or pant comprising a topsheet 1924, an outer cover (paragraph 0398) and an absorbent core 1928, wherein the topsheet and/or the outer cover comprise a nonwoven material (paragraph 0398), wherein the nonwoven material comprises a plurality of fibers (paragraph 0325), wherein the plurality of fibers have a Thermal Conductivity from about 0.25 W/m/K to about 5 W/m/K – Linden teaches a W/m/K of 1 or greater, 2 W/M/K or more , and up to 2.7 W/m/K (paragraph 0350).  Linden further teaches the nonwoven material is white (paragraph 0339) and wherein the nonwoven material is apertured and/or textured (paragraphs 0404-0405). 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 2, 3, 5, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al. US Patent Application Publication 2017/0258955 in view of McAmish et al. US 2010/0184348.

As to claims 2 and 5, Lindner teaches the present invention substantially as claimed. Lindner teaches a filler comprises CaCO3 (Lindner paragraph 0350), but does not teach the filler is selected from the group consisting of boron nitride, talc, zinc oxide, and combinations thereof (Lindner paragraph 0339).  McAmish teaches a nonwoven material of spunlaid fibers comprising a Calcium Carbonate filler material (McAmish Abstract, paragraph 0038) for use in diapers (paragraph 0003).  McAmish teaches other filler materials equivalent to calcium carbonate including talc (McAmish paragraph 0038).  McAmish teaches the calcium carbonate and talc are equivalent fillers known in the art.  Therefore, because these two were art-recognized equivalents at the time the invention was originally filed, one of ordinary skill in the art would have found it obvious to substitute talc for calcium carbonate.
As to claim 3, the nonwoven material is white (Lindner paragraphs 0339, 0069). 

As to claims 12 and 18, Linder/McAmish teaches an absorbent article comprising a nonwoven material, wherein the nonwoven material comprises a plurality of fibers, wherein the plurality of fibers on average comprise from about 4% to about 35%, by weight of the nonwoven material, of a filler – where Linder teaches the use of CaCO3 at around 10% by weight of the fibers (paragraph 0350). McAmish teaches the filler   selected from the group consisting of boron nitride, graphene, carbon nanotubes, carbon, talc, zinc oxide, and combinations thereof (McAmish paragraph 0038).  The plurality of fibers have a Thermal Conductivity of at least 0.25 W/m/K (paragraph 0350), 
As to claim 13, Lindner teaches the web can be used in a diaper 1900 (Figure 18; paragraph 0366). As to claim 14, wherein the diaper 1900 comprises: a liquid permeable topsheet 1924; a liquid impermeable backsheet 1925; an absorbent core 1928 positioned at least partially intermediate the topsheet and the backsheet (paragraph 0368, Figure 18); and an outer cover in a facing relationship with the backsheet (paragraph 0398); wherein the topsheet and/or the outer cover and/or the belt comprise the nonwoven material (paragraphs 0398-0398). As to claim 15, Linden teaches the plurality of thermally conductive fibers each comprise from about 10% to about 30% of the filler by weight of the plurality of thermally conductive fibers, and wherein the plurality of thermally conductive fibers each comprise from about 70% to about 90% of a polymer by weight of the plurality of thermally conductive fibers – where Linden teaches the use of CaCO3 at around 10% by weight of the fibers (paragraph 0350). 
As to claim 19, the plurality of fibers comprise a plurality of thermally conductive fibers, wherein the plurality of thermally conductive fibers are bicomponent fibers (paragraphs 0328-0329, wherein the plurality of thermally conductive fibers each comprise from 

As to claim 20, the bicomponent fibers each comprise a core and a sheath (paragraph 0331), wherein the core and/or the sheath comprise the filler (paragraph 0036).

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al. US Patent Application Publication 2017/0258955 in view of Weisman et al. CA 2733472.  Lindner teaches the present invention substantially as claimed. However, Lindner does not teach a package comprising a plurality of absorbent articles of claim 20, wherein the package has an In-Bag Stack Height of less than 95 mm. Weisman teaches absorbent articles that have an In-Bag Stack Height of about 80mm or less, which is within the claimed range. Weisman teaches the In-Bag Stack Height is beneficial in solving the problem of reaching the vehicle volume in shipping before a vehicle weight capacity is reached resulting in shipping inefficiency. Thinner articles enable a greater volume of articles being shipped (Weisman Abstract; page 2, lines 3-9). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindner with the claimed In-Bag Stack Height for the benefits taught in Weisman.

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al. US Patent Application Publication 2017/0258955.

As to claim 9, Lindner does not teach the filler has a lamella shape and/or an aspect ratio of from about 5 to about 150.  However, Lindner does teach the fibers are shaped fibers and teaches a variety of cross-sectional shapes (paragraph 0334).  It would have been obvious to one having ordinary skill in the art to at the time the invention was originally filed to provide the claimed lamella shape since such a modification would have involved a mere change in the shape of the component, which Lindner teaches is acceptable.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In Re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

10 is rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al. US Patent Application Publication 2017/0258955 in view of Zinker et al. US 2004/0204698.
As to claim 10, Lindner does not teach the plurality of fibers have a Heat Capacity from about 0.5 J/g/K to about 2 J/g/K. Linder does teach the plurality of fibers may be bicomponent fibers (paragraph 0331). Zinker teaches bicomponent fibers as binder fibers in an absorbent article (paragraph 0070).  Zinker further teaches the binder fibers have a high thermal conductivity which is proportional to the heat capacity of the binder fiber material (paragraph 0092).  Zinker teaches the binder fibers having thermal conductivity similar to the Linder invention (paragraph 0092).  Thus, based on the teaches of Zinker, it would have been obvious to provide the invention of Linder with a Heat Capacity as claimed since the plurality of fibers have the claimed thermal conductivity and are used in the same environment. 
14.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al. US Patent Application Publication 2017/0258955 in view of McAmish et al. US 2010/0184348 as applied to claim 12 above and further in view of Zinker et al. US 2004/0204698.  



15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781